Citation Nr: 1711499	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  13-02 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1962 to March 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA). 

A hearing was held in May 2016 in St. Petersburg, Florida before Kathleen K. Gallagher, a Veteran's Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file


FINDINGS OF FACT

1. The Veteran's current bilateral hearing loss is at least as likely the result of noise exposure in service as it is the result of some other cause or factor.

2. The Veteran's tinnitus had its onset during active duty as a result of in-service noise exposure and he has experienced tinnitus since service. 


CONCLUSION OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110, 5107(b) (West 2014). 38 C.F.R. § 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).

Generally, to establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a) (2016).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3) (West 2014); 38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
Organic diseases of the nervous system are included among the diseases listed as chronic diseases under the law.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  VA considers high frequency sensorineural hearing loss to be an organic disease of the nervous system. See Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995; but see Walker, 708 F.3d at 1340 (noting in a claim for service connection for bilateral hearing loss that the Veteran "seeks compensation for a condition that is not listed as a chronic disease in [section] 3.309(a)).  Tinnitus is also considered an organic disease of the nervous system.  Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015). 

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker, 708 F.3d at 1339) or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 703 F.3d at 1336; 38 C.F.R. § 3.303(b) (2016).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  Even if disabling loss is not demonstrated at separation, a veteran many establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993); see also 38 C.F.R. § 3.385.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2014).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102 (2016).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

On a January 2011 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
25
45
60
60
60

Speech audiometry revealed speech recognition ability of 92 percent in the left ear.  The Maryland CNC test was not conducted in the right ear, as the Veteran is deaf in that ear.  The diagnosis was sloping sensorineural hearing loss on the left and profound hearing loss (primarily sensorineural) on the right.  Based on these findings, the Board concludes that the Veteran does have a current hearing loss disability as defined by VA under section 3.385 for service connection purposes.  38 C.F.R. § 3.385.  

Moreover, the Veteran's DD Form 214 shows that his occupational specialty in service was ADJ, i.e., Aviation Machinists Mate-Jets, or a jet aircraft engine mechanic.  The probability of hazardous noise exposure associated with this occupational specialty is "highly probable" according to VA's Duty MOS Noise Exposure Listing.  See http://vbaw.vba.va.gov/bl/21/rating/docs/dutymosnoise.xls.  On a February 2011 Deferred Rating Decision, the rating specialist noted that acoustic trauma in service was conceded in this case because the Veteran served as a jet aircraft mechanic.  The Board likewise concludes that the Veteran experienced hazardous noise exposure during active service.  

Furthermore, service treatment records include a June 1962 Report of Medical Examination on which it was noted that clinical evaluation of the ears in general (internal and external ear canals) was normal.  This enlistment examination was conducted a few months before the Veteran's entry onto active duty on October 8, 1962, and audiometric testing was not done at that time, as indicated by the lack of findings under Item 71, Audiometer, on this report.  

However, audiometric testing was done three days after the date the Veteran entered onto active duty in October 1962, although this testing was overlooked during the Board's hearing with the Veteran in May 2016.  See Board Hearing Transcript, May 4, 2016, at 14 ("Unfortunately during your service, they didn't do any audiograms at all . . . .").  The results of this audiometric testing were noted on NAVMED 1407, Group Screening Audiogram, dated October 11, 1962.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
0 (10)
5 (15)
10 (20)
15 (20)
LEFT
10 (25)
15 (25)
20 (30)
10 (20)
10 (15)

(NOTE: Before November 1, 1967, audiometric results were reported by the military in standards set forth by the American Standards Association (ASA).  (VA used ASA standards on or before June 30, 1966.)  Those are the figures on the left of each column and are not in parentheses.  Since the mid-1960s, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI) and have been used by the military, for the most part, unless otherwise noted.  (VA has used ISO-ANSI standards, unless otherwise noted, since July 1, 1966.)  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)  No other audiometric testing report is among the service treatment records, including on the separation examination report dated in March 1966.  

Having conceded that the Veteran has a current hearing loss disability and that he was exposed to hazardous noise in service, the Board notes that a remaining issue in this case is whether the Veteran's current hearing loss is the result of the hazardous noise exposure in service.  Another issue that is raised by the audiometric testing done three days after the Veteran entered onto active duty is whether that testing demonstrates that his current hearing loss began in, or had its onset in, active service. 

With regard to the first issue, in September 2010, the Veteran underwent private audiometric testing by a hearing instrument specialist.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
40
55
65
N/A
80

The examiner noted "r[ight] ear nerve deaf" on the examination report.  In an accompanying letter, the examiner noted that he had reviewed the Veteran's medical history and stated that the Veteran had bilateral hearing loss and tinnitus which was consistent with acoustical trauma.  In the examiner's opinion, the hearing loss and tinnitus were the result of unprotected noise exposure from the Veteran's military duties as a jet aircraft mechanic.  He noted that there was no other significant noise exposure in the Veteran's history. 

On an October 2010 VA Form 21-4138, Statement in Support of Claim, the Veteran noted that, when he got out of service in 1966 he was hired by General Motors (GM), and at the physical examination for employment he was told that his "hearing was on the low end."  He stated that at GM he worked on a receiving dock in a small office taking and processing paperwork and the last couple of years he worked in a paint shop.  He described the environment as "quiet".  The Veteran also stated that, in approximately 1990, he had an inner ear infection in his right ear.  He eventually went to the hospital and received blood thinners to get the blood supply back to the nerve.  The treatment was unsuccessful, and he completely lost hearing in the right ear and has been wearing hearing aids ever since. 

On the January 2011 VA audiological examination report, the examiner did not review the claims file, as it was unavailable, and so she was unable to provide an opinion about a connection between the Veteran's current hearing loss and his duties in service without resort to mere speculation.  In a February 2011 addendum, a new examiner, upon review of the Veteran's service medical records and the January 2011 examination report, found that bilateral hearing loss and tinnitus were not caused by or a result of military service.  The examiner noted that pertinent evidence included "[n]ormal hearing audiometrics 10-11-1962" and "09-09-10 audiometrics completed by a hearing instrument specialist (non-degree)."  As a rationale for the opinion that bilateral hearing loss and tinnitus were not caused by or a result of military service, the examiner stated, 

Hearing is bilaterally within normal limits without evidence of constant pathologic tinnitus and without a military service period nexus for impaired hearing and/or tinnitus.  There is no reported tinnitus 01/08/2011.  Left ear hearing loss secondary to vascular accident of the 1990s.  Right ear hearing loss secondary to years of occupational noise exposure.  There is no evidence of any military-based hearing loss or tinnitus or acoustic trauma:  no evidence of noise exposure, light duty secondary to acoustic trauma or high noise exposure levels bilaterally. 

At the May 2016 hearing before the Board, the Veteran testified that he was a jet engine mechanic in service, and he had no hearing problems or ringing in his ears before entrance.  He testified that, after separation, he worked at GM as a forklift driver and wore ear protection.  While working, the Veteran met his wife, and she testified at the hearing that the Veteran has had hearing issues for as long as she had known him.  She would ask him questions, and he would give a response that was not an answer and then would admit to not hearing the question.  The Veteran's wife also testified that she worked in a power house at GM, and so she was exposed to more acoustic trauma than the Veteran.  She also was provided the same ear protection as the Veteran, but she did not have current hearing loss.  The Veteran also denied having a vascular accident in his left ear in the 1990s, as was noted by the VA examiner, but testified that he had an ear infection during that time that resulted in complete hearing loss in his right ear.  The Veteran did not recall telling the VA examiner that he did not have tinnitus, and he stated he would not know how to answer that question.  

After the hearing, the Veteran submitted a copy of the audiometric testing results from the testing done by GM at the start of his employment in October 1966.  It is unclear whether ASA or ISO-ANSI standards were used.  The pure tone results depicted on the graph appear to be as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
N/A
30
30
35
LEFT
30
30
30
30
55

A handwritten notation on the card states, "Invalid-No cal. date."  In correspondence with his representative, the Veteran stated that all tests taken at GM throughout the years until the late 1980s were invalidated because there was no indication of when the audiogram machine was calibrated.  The Veteran said it was not due to the machine not being calibrated, but rather due to calibration not being noted at the time. 

The Board notes first that service connection for bilateral hearing loss on a presumptive basis is not warranted under section 3.307(a) as the evidence weighs against a finding the Veteran had a compensable degree of hearing loss within a year of separation.  38 C.F.R. § 3.307(a) (2016).  Although the Veteran provided audiometric test results from GM dated within a year of his separation from service, the probative value of this evidence is low as it is marked "Invalid-no cal. date."  An explanation about the validity of the test was offered in the accompanying letter, but it is still unclear what type of hearing test was performed, whether the results indicated on the audiogram card were in ASA or ISO-ANSI standards, and whether the results were valid.  Moreover, the accompanying letter, although not signed, indicates that it is being sent to the Veteran's representative from the Veteran, yet the first two paragraphs refer to the Veteran in the third person, as if this part of the letter was written by someone else.  Most importantly, even if the Board were to accept the test results to determine whether presumptive service connection is warranted, the test results do not indicate a hearing loss of a compensable degree, i.e., of a severity that, if service-connected, would warrant a rating of 10 percent or more.  Rather, the test results demonstrate a noncompensable hearing loss under the VA Schedule for Rating Disabilities.  38 C.F.R. § 4.85, DC 6100, Tables VIa, VII.  For these reasons, service connection for bilateral hearing loss on a presumptive basis is not warranted.  38 C.F.R. § 3.307, 3.309(a) (2016).

With regard to whether the audiometric testing done three days after the Veteran entered onto active duty demonstrates that his current hearing loss began in, or had its onset in, active service, the Board also concludes that that testing does not show the onset of hearing loss.  In this regard, the VA examiner in the February 2011 addendum, specifically noted upon review of this audiometric testing that it showed normal hearing ("[n]ormal hearing audiometrics 10-11-1962").  Accordingly, service connection is not warranted for hearing loss as having begun in, or as having its onset in, service.

For the reasons which follow, however, the Board finds that service connection for bilateral hearing loss is warranted on a direct basis as a result of noise exposure in service.  On this point, the Board notes that there is conflicting evidence.  In the February 2011 addendum opinion, the examiner noted that there was no evidence of acoustic trauma in service.  However, as noted above, the Veteran's occupational specialty in service was ADJ, i.e., Aviation Machinists Mate-Jets, or a jet aircraft engine mechanic, and the probability of hazardous noise exposure associated with this occupational specialty is "highly probable" according to VA's Duty MOS Noise Exposure Listing.  Thus, the Board has concluded that the Veteran experienced hazardous noise exposure during active service.  

The record contains two conflicting nexus opinions.  The September 2010 private examiner considered the Veteran's service history to conclude that the bilateral hearing loss and tinnitus were the result of unprotected noise exposure from military duties as a jet aircraft mechanic.  The examiner ruled out other reasons, as he found that there was no other significant noise exposure in the Veteran's history.  In the February 2011 examination addendum, the VA examiner opined that there was no evidence of military-based hearing loss or tinnitus or acoustic trauma, and therefore concluded that bilateral hearing loss and tinnitus were not caused by or a result of military service.  

Concerning these conflicting opinions, the Board assigns more probative weight to the September 2010 examination because it is consistent with the testimony at the May 2016 Board hearing.  The Veteran testified that he worked in a low noise environment after service, and when he worked in loud environments, he was provided ear protection.  The Veteran's wife credibly testified that she worked in a loud environment and was provided the same ear protection as her husband, yet she does not suffer from hearing loss currently.  In light of the Veteran having a current hearing disability and the testimony establishing the lack of noise exposure in his post-service occupation, the Board finds the September 2010 private examination more persuasive than the VA addendum opinion.  Based on this evidence, the Board resolves all reasonable doubt in the Veteran's favor and finds the claim for service connection for bilateral hearing loss may be granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.

The Board also finds that service connection is warranted for tinnitus.  The Board notes that the service treatment records are devoid of reference to, complaint of, or treatment for, tinnitus, and the Board acknowledges that the January 2011 VA examiner indicated that the Veteran denied having tinnitus and the February 2011 VA examiner was of the opinion that there was no evidence of tinnitus in the service treatment records.  The diagnosis from the September 2010 private treatment record and the Veteran's credible testimony at the May 2016 hearing that he has a periodic ringing in his ear, however, are persuasive evidence the existence of tinnitus over the years resulting from the noise exposure in service.  The February 2011 examiner also noted that a "study established a prevalence rate for tinnitus in veterans (47%), which is substantially higher [than] the general population."  Furthermore, "[m]ost tinnitus sufferers, 85+%, have some degree of sensorineural hearing loss of the high frequencies."  The Veteran is competent to report that tinnitus began in service and that it has existed from service to the present.  See 38 C.F.R. § 30159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board also finds the Veteran's testimony credible, as it is consistent with the circumstances of  his service.  Given the foregoing, the Board resolves all reasonable doubt in the Veteran's favor by finding service connection for tinnitus is warranted on a direct basis.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.
ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


